Name: Commission Regulation (EEC) No 301/91 of 7 February 1991 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 8 . 2 . 91 Official Journal of the European Communities No L 36/ 17 COMMISSION REGULATION (EEC) No 301/91 of 7 February 1991 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion, of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular the first subparagraph of Article 7a ( 1 ) and 7a (3) thereof, Whereas Commission Regulation (EEC) No 1589/87 (3), as last amended by Regulation (EEC) No 1310/90 (4), lays down the rules On the sale by tender of butter to interven ­ tion agencies ; whereas Article 7 (2) of that Regulation provides that within 14 days of the closing date for the submission of tenders, the successful tenderer is to deliver the butter ; whereas, owing to public holidays, that time limit is likely to be insufficient for the second invitation to tender in March 1991 ; whereas deliveries of butter as a result of the abovementioned invitations to tender should accordingly be extended ; HAS ADOPTED THIS REGULATION : Article 1 For the invitations to tender the closing dates for the submission of tenders for which expires on the fourth Tuesday in March 1991 , the 14-day time limit referred to in Article 7 ( 1 ) of Regulation (EEC) No 1 589/87 is hereby replaced by 21 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 362, 27 . 12. 1990, p. 5. O OJ No L 146, 6. 6 . 1987, p. 28 . O OJ No L 129, 19 . 5 . 1990, p. 29.